September 26, 2007

Golfsmith International, L.P
11000 North IH-35
Austin, Texas 78753

Ladies and Gentlemen:

We refer to the First Amendment, dated as of the date hereof (the “First
Amendment”), to Amended and Restated Credit Agreement, dated as of June 20, 2006
(the “Credit Agreement”) among Golfsmith International, L.P., Golfsmith NU,
L.L.C., Golfsmith USA, L.L.C. (collectively, “Borrowers”), the other Credit
Parties signatory thereto, General Electric Capital Corporation (“GE Capital”)
as Agent (in such capacity, “Agent”) and the Lenders signatory thereto.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

As a condition to the effectiveness of the First Amendment, the Borrowers hereby
agree to pay to Agent in cash an amendment fee of $125,000, which amendment fee
shall be fully earned and non-refundable upon receipt by Agent.

In connection with entering into the First Amendment (and the increase in the
Commitments effected thereby), Borrowers and the other Credit Parties hereby
agree that Agent shall be entitled, at any time following consultation with the
Borrowers, to modify the Credit Agreement in the following manner if GE Capital
determines that such modification is advisable to complete the syndication of
the Commitments under the Credit Agreement such that GE Capital’s Commitment
under the Credit Agreement has been reduced to $65,000,000: clause (a) of the
definition of “Borrowing Availability” may be modified to increase the dollar
figure therein to an amount up to $5,000,000. Each of the Borrowers and the
Credit Parties hereby agrees to execute and deliver any amendment or other
documentation necessary to effect such implemented modifications.

1

Sincerely,

GENERAL ELECTRIC CAPITAL CORPORATION

         
 
  By:   / s / William J. Kane
 
       
 
  Name:   William J. Kane
 
       
 
  Title:   Duly Authorized Signatory
AGREED AND ACCEPTED:
 
 

BORROWERS:
 
 
GOLFSMITH INTERNATIONAL, L.P.
    By: Golfsmith GP L.L.C., as General Partner
   
By:
  / s / Virginia Bunte  

 
     

Name:
  Virginia Bunte  

 
     

Title:
  Chief Financial Officer  

 
     


GOLFSMITH NU, L.L.C.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

GOLFSMITH USA, L.L.C.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

2

CREDIT PARTIES:

GOLFSMITH INTERNATIONAL, INC.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

GOLFSMITH INTERNATIONAL HOLDINGS, INC.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

GOLFSMITH GP, L.L.C.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

GOLFSMITH DELAWARE, L.L.C.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

GOLFSMITH CANADA, L.L.C.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

GOLFSMITH EUROPE, L.L.C.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

GOLFSMITH LICENSING, L.L.C.

     
By:
  / s / Virginia Bunte
 
   
Name:
  Virginia Bunte
 
   
Title:
  Chief Financial Officer
 
   

3